Per Curiam.
These cases are controlled by the decision this day rendered in Putnam Lumber Company v. The Ellis-Young Company. There is, however, an additional reason why the pleas herein should have been stricken. Before filing the pleas as to jurisdiction over the person, the defendant came into court and asked for and obtained an order staying the proceedings until a bill of particulars could be furnished. This was a clear recognition of the court’s jurisdiction over the person of the defendant which it was thereby and thereafter estopped to deny.
All the justices concur.